—In a child support proceeding pursuant to Family Court Act article 4, the appeal is from an order of the Family Court, Suffolk County (Trainor, J.), entered April 13, 1999, which denied the fathers’s objections to an order of the same court (Lynaugh, H.E.), entered February 4, 1999, which, after a hearing, determined that the arrears of child support and medical insurance were $7,714.14 and $4,800, respectively, and directed, inter alia, that judgments be entered against him in those amounts.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant failed to order and, if necessary, settle a transcript of the hearing. Since the parties did not stipulate to proceeding without the transcript, the appeal must be dismissed (see, Family Ct Act § 1118, CPLR 5525, 5526; 22 NYCRR 670.10 [a]; see, Svoboda v Svoboda, 275 AD2d 742; Matter of Robinson v Fisher, 275 AD2d 326; Matter of Jerome v Davis, 187 AD2d 514; Matter of Baiko v Baiko, 141 AD2d 635). We note that the appellant’s motion to be provided with a free transcript of the proceedings was denied by decision and order of this Court dated March 2, 2000. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.